Citation Nr: 0406892	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  01-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a corneal 
ulcer injury of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Board remanded 
this case back to the RO for further development in May 2003.

In his October 2001 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  He withdrew this request, 
however, in a February 2003 submission.  38 C.F.R. 
§ 20.704(e) (2003).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The competent medical evidence of record does not support 
a causal relationship between a current right eye disorder 
and an in-service right eye injury.


CONCLUSION OF LAW

Residuals of a corneal ulcer injury of the right eye were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing the etiology 
of his claimed eye disorder.  

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO informed him of the need for such 
evidence in a March 2001 letter.  By this issuance, the RO 
has also notified the veteran of exactly which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  

That notwithstanding, the Board has considered the veteran's 
claim in light of the holding of Pelegrini.  The Board is 
aware that the appealed January 2000 rating decision preceded 
the RO's March 2001 VCAA notice.  Subsequent to that notice, 
however, the RO readjudicated the veteran's claim in both a 
Statement of the Case and a rating decision issued in 
September 2001.  Also, a further readjudication was made in 
an October 2003 Supplemental Statement of the Case.  
Consequently, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case constituted harmless error and should not preclude 
consideration of this appeal at the present time.  See also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

During service, in July 1950, the veteran was seen for 
complaints of pain in the right eye.  An examination of the 
right eye revealed moderate blepharospasm and lacrimation, 
with a large staining area in the center of the cornea.  As a 
consequence, the veteran's right eye was bandaged up.  An 
evaluation in August 1950 revealed continued right eye pain 
and staining of the cornea.  The veteran was next seen for 
"blurred vision from reading" in February 1956.  A re-
enlistment examination from December 1958, however, revealed 
20/20 vision bilaterally and no other eye abnormalities.  

Subsequent to service, the veteran was treated for rust in 
the right eye in May 1988, and a particle was removed at that 
time.  A June 1988 treatment record indicates the presence of 
a corneal defect.  A sternal scar in the right eye was noted 
in February 1989, and the record from that date indicates a 
history of an eye problem in 1948.  In May 1998, the veteran 
underwent phacoemulsification of a right eye cataract, with 
insertion of a three-piece foldable intraocular lens, via a 
clear corneal incision of the right eye.  Richard P. 
Margolies, M.D., the doctor who performed the May 1998 
surgery, noted in an April 2000 statement that he had 
reviewed a medical statement showing an "eye problem" 
during the veteran's active service and that, prior to his 
operation, he had a corneal scar in the right eye "that was 
consistent with a prior ulceration of the cornea."  

In August 2003, the veteran underwent a VA eye examination 
with an examiner who noted that the veteran's prior medical 
records had been reviewed.  This examiner noted the veteran's 
history of a right eye injury in July 1950.  The impressions 
rendered by the examiner included an epiretinal membrane, 
greater on the left than on the right, and status post 
posterior chamber intraocular lens; and right pseudophakia.  
The examiner commented that the veteran's prior corneal 
foreign body incident was "unrelated to his more recent 
problems of cataract and epiretinal membrane requiring 
cataract implant surgery and vitrectomy."  Also, the 
examiner noted that the veteran's current visual acuity, 
measured as 20/40- in the right eye, was consistent with the 
recent medical diagnosis and not likely to be related to a 
history of corneal foreign body injury.

In this case, the Board is cognizant that the veteran 
sustained a right eye injury in service, and the April 2000 
statement from Dr. Margolies suggests that the veteran's 
current right eye disorder is etiologically related to that 
injury.  The veteran's service medical records, however, do 
not support the finding of a chronic eye disorder subsequent 
to initial treatment for the noted right eye injury, and it 
does not appear that Dr. Margolies had an opportunity to 
review the veteran's entire claims file.  

By contrast, the VA examiner who conducted the August 2003 
examination did review the veteran's prior records, and this 
examiner determined that the veteran's current right eye 
problems were related to a post-service cataract and 
epiretinal membrane disorder and unrelated to an in-service 
injury.  Given the history upon which this opinion was 
predicated, the Board accords the August 2003 examination 
report far more weight than the relatively unsubstantiated 
opinion of Dr. Margolies.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence).  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has declined to adapt a 
"treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).    

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his May 1999 
application.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a corneal ulcer injury of the right eye, and 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for residuals 
of a corneal ulcer injury of the right eye is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



